Citation Nr: 0103614	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-22 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1989 to July 
1992, and had an unverified period of active service from 
June 1981 to November 1989.  

This matter arises from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence had not been submitted sufficient to reopen 
a previously denied claim for service connection for 
bilateral hearing loss.  The veteran filed a timely appeal, 
and the case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  An unappealed May 1993 rating decision by the RO denied 
the veteran's claim for service connection for bilateral 
hearing loss on the basis that no present disability was 
found.  In a November 1997 rating decision, the RO found that 
no new and material evidence had been submitted to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.

2.  Additional evidence submitted since the RO's November 
1997 rating decision, bears directly and substantially on the 
issue under consideration, and is, by itself, or in 
conjunction with evidence previously submitted, so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection.  


CONCLUSIONS OF LAW

1.  The May 1993 rating decision by the RO, which denied 
entitlement to service connection for bilateral hearing loss, 
and the November 1997 rating decision which found no new and 
material evidence to reopen that claim are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2000).  

2.  The evidence received since the RO's November 1997 rating 
decision is new and material, and the veteran's claim for 
service connection for bilateral hearing loss is reopened.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a May 1993 rating decision, the RO denied the veteran's 
claim for service connection for bilateral hearing loss on 
the basis that the medical evidence failed to show that he 
had a disability for VA purposes with respect to the claimed 
bilateral hearing loss.  The veteran was informed of his 
appellate rights, and did not appeal that decision.  In 
October 1997, additional service medical records were 
obtained.  However, by a November 1997 rating decision, the 
RO determined that such records did not warrant a reversal of 
its previous rating decision of May 1993.  The veteran's 
claim for service connection for bilateral hearing loss 
remained denied; the veteran, again, did not appeal this RO 
determination.  The May 1993 rating decision and the November 
1997 rating decision subsequently became final.  As such the 
veteran's claim may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  

In May 1999, the veteran submitted a statement in which he 
indicated that he was "currently rated for hearing loss and 
for tinnitus."  He indicated that those disabilities had 
increased in severity, and that higher ratings should 
therefore be assigned.  The May 1999 statement by the veteran 
was correctly interpreted as a claim to reopen the previously 
denied claim.  By a July 1999 rating decision, it was 
determined that new and material evidence sufficient to 
reopen the previously denied claim for bilateral hearing 
loss, and that benefit remained denied.  

Following issuance of the RO's July 1999 rating decision, the 
veteran submitted a timely notice of disagreement accompanied 
by additional medical evidence.  In response, the RO by a 
rating decision of July 1999, determined that the veteran's 
claim for service connection for bilateral hearing loss was 
not well grounded.  A statement of the case was issued 
concurrently with the July 1999 rating decision.  However, 
neither the SOC nor the July 1999 rating decision addressed 
the issue of whether new and material evidence sufficient to 
reopen the previously denied claim had been submitted.  

The Board finds that, notwithstanding the more recent 
adjudication on the merits, a new and material evidence 
analysis is necessary because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995), aff'd. Barnett v. Brown, 
83 F.3d 130 (Fed. Cir. 1996).  Further, in Ashford v. Brown, 
10 Vet. App. 120 (1997), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 11, 1999) (hereinafter "the 
Court"), held that, "[n]otwithstanding the nomenclature and 
varied etiology attributed to his disability, [the veteran's] 
'lung condition,' by any name, remains the same."  Ashford 
v. Brown, 10 Vet. App. at 123; see also Shroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000).  The veteran still maintains that 
he incurred bilateral hearing loss in service, and his claim 
therefore "remains the same."  Thus, it must first be 
determined if the veteran has submitted new and material 
evidence sufficient to reopen his claim for service 
connection.  In light of the Board's decision set forth 
below, the veteran is not prejudiced by the outcome of that 
decision, and it is therefore not necessary to remand the 
case back to the RO in order to properly consider whether new 
and material evidence to reopen the previously denied claim 
has been submitted.  

Currently, in deciding claims to reopen, it must be 
determined whether the claimant has presented "new and 
material" evidence under the provisions of 38 C.F.R. 
§ 3.156(a) (2000) to reopen the prior claim.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc); see also 38 U.S.C.A. 
§ 5108 (West 1991); Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and material 
evidence is "evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself, or in 
connection with evidence previously submitted, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  However, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
eliminated the concept of a well-grounded claim.  The new law 
did not, however, eliminate the requirement for a claimant to 
submit new and material evidence in order for a previously 
denied claim to be reopened.  Accordingly, if new and 
material evidence has been found to have been submitted, the 
claim is reopened and adjudicated on the merits, taking into 
account the VA's redefined obligations with respect to the 
duty to assist the veteran in developing evidence.  The VA 
must ensure that all other due process requirements have been 
met.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  See generally 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  The 
evidence may show affirmatively that such a disease or injury 
was incurred in or aggravated by service, or statutory 
presumptions may be applied to establish service connection.  
A veteran who has 90 days of active service may be entitled 
to presumptive service connection for a chronic disease that 
becomes manifest to a degree of 10 percent or more within one 
year from service.  See 38 U.S.C.A. §§ 1112, 1137 (West 
1991); ; 38 C.F.R. § 3.307 (2000).  With chronic disease 
shown as such during service or within the presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  

With respect to organic diseases of the central nervous 
system, such as sensorineural hearing loss, if such disease 
develops to a compensable (10 percent) degree or more within 
one year from the date of separation from service, such 
disease may be service connected, even though there is no 
evidence of such disease in service.  See 38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  
Moreover, in order for hearing loss to be considered a 
disability for VA benefits purposes, the degree of severity 
of hearing impairment must fall within the guidelines set 
forth at 38 C.F.R. § 3.385 (2000).  

In reaching its May 1993 decision, the RO determined that the 
evidence did not show that the veteran actually suffered from 
a hearing loss disability falling within the statutory 
definition of such a disability.  Accordingly, the veteran's 
claim for service connection was denied.  The RO, in November 
1997, found that the additionally received service medical 
records showed only that the veteran's hearing was normal for 
VA compensation purposes, and therefore did not warrant a 
reversal of the May 1993 decision.  

The evidence considered by the RO in reaching its May 1993 
and November 1997 rating decisions consisted of the veteran's 
service medical records, the report of a November 1992 VA 
audiological rating examination, and personal statements made 
by the veteran in support of his claim.  The veteran's 
service medical records, including the reports of the service 
entrance and service separation examinations, were negative 
for any hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  Moreover, the veteran was not noted to complain of 
hearing problems or any particular acoustic trauma during 
that period.  

The report of the November 1992 rating examination shows that 
the veteran complained of having been exposed to acoustic 
trauma resulting from naval gunfire in 1987 or 1988.  The 
veteran's puretone thresholds, in decibels, were found to be 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
10
30
30
30
20

The average puretone decibel hearing loss in the right ear 
was 11, and in the left ear was 27.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 96 percent in the left ear.  The 
audiological examiner concluded with a diagnosis of mild 
mixed hearing loss in the left ear, with normal hearing in 
the right ear.  No opinion with respect to the etiology of 
the hearing loss was indicated.  

Despite the diagnosis and findings contained in the November 
1992 rating examination, the RO determined that the veteran 
was not shown to have a hearing loss disability of any sort, 
and denied his claim.  

As noted, the May 1999 statement received from the veteran 
was construed as a claim to reopen the previously denied 
claim for service connection.  In support of the veteran's 
claim to reopen, he submitted VA clinical treatment records 
dating from November 1996 through May 1999 in addition to 
personal statements made in support of his claim.  The 
clinical treatment records show that the veteran complained 
that his hearing was getting worse.  In May 1999, he was 
fitted for hearing aids.  

Further, the veteran underwent an audiological examination in 
May 1999.  The report of that examination appears to show his 
puretone thresholds, in decibels to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
65
60
LEFT
30
35
55
75
70

The Board observes that compared with the evidence previously 
submitted, the newly submitted evidence clearly shows that 
the veteran suffers from bilateral hearing loss disability as 
defined under 38 C.F.R. § 3.385.  As noted in May 1993 and in 
November 1997, the RO found that the veteran had not 
submitted evidence of a present disability with respect to 
his bilateral hearing loss.  The May 1999 treatment records 
clearly show that the veteran suffers from such a disability.  
The Board has evaluated that evidence and finds, therefore, 
that "new" and "material" evidence with respect to the 
veteran's claim to reopen has been submitted.  

The newly submitted evidence, while not establishing a nexus 
between the diagnosed bilateral hearing loss and the 
veteran's service is not cumulative or duplicative of 
evidence previously submitted, because it shows that the 
veteran suffers from a present disability with respect to his 
hearing loss.  As noted, his claim was originally denied 
because no present disability was shown.  Therefore, the 
Board finds that the newly submitted evidence bears directly 
and substantially on the matter under consideration, and is 
so significant that it must be considered in order to fully 
and fairly decide the merits of the veteran's appeal.  
Accordingly, to the extent that the veteran's claim for 
service connection for bilateral hearing loss has been 
reopened, his appeal is granted, to that extent only.  
However, the evidence presented thus far does not warrant a 
grant of service connection for bilateral hearing loss.  The 
Board finds that in light of the Veterans Claims Assistance 
Act of 2000, further development of the case is necessary.  
Such additional development will be discussed in the REMAND 
portion of this decision.  


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection has been submitted, and the 
veteran's appeal is granted to that extent only.  


REMAND

As noted, the President signed the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) into 
law on November 9, 2000.  Because the veteran's claim for 
entitlement to service connection has been reopened, and 
because of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision on the merits of the case at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have rendered 
treatment for his claimed bilateral 
hearing loss.  After obtaining any 
necessary authorization, any identified 
treatment records not presently 
associated with the claims file should be 
obtained.  It is unnecessary to obtain 
duplicate treatment records already 
associated with the claims file.  If no 
additional treatment records have been 
identified, or are otherwise unavailable, 
the RO should so indicate.  

2.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by the appropriate specialist, 
to determine the nature, severity, and 
etiology of any hearing loss disability 
found to be present.  Any and all 
indicated studies and/or tests should be 
conducted.  The veteran's claims file 
should be made available to the examiner 
for review in advance of the scheduled 
examination.  The examiner is requested 
to review the evidence contained in the 
veteran's claims file, particularly the 
audiometric examinations conducted at the 
time of his entrance into service and at 
the time of his discharge, in addition to 
the audiometric results contained within 
the report of the November 1992 rating 
examination, and after conducting a 
clinical examination of the veteran, 
offer an opinion as to the etiology of 
any bilateral hearing loss found to be 
present.  If the veteran is not found to 
have any hearing loss, the examiner 
should so state.  In the event the 
veteran is found to have either bilateral 
or unilateral hearing loss, the examiner 
is requested to indicate whether it is at 
least as likely as not that such hearing 
loss was incurred in service.  All 
opinions offered should be reconciled 
with any other medical opinion of record.  
The examiner is further requested to 
provide a complete rationale for all 
opinions expressed.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure than the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 
17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued should also 
be considered.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss on the basis of 
all available evidence.  If the benefit 
sought is not granted, the veteran and 
his service representative should be 
provided with a supplemental statement of 
the case, and should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
the evidence.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
present appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

